COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00420-CV


PAUL LAIR                                                             APPELLANT

                                         V.

BRANDI LAIR                                                             APPELLEE

                                      ----------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 360-505502-11

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Paul Lair seeks to appeal the trial court’s “decision to modify

existing court orders.” The notice states in part, “RE: Hearing September 08,

2016, September 28, 2016.”       On November 9, 2016, we notified Lair of our

concern that we lack jurisdiction over this appeal because the trial court clerk had

informed us that the trial judge had not signed an order, and we informed Lair


      1
       See Tex. R. App. P. 47.4.
that because it appeared there was no final judgment or interlocutory order

subject to appeal, his notice of appeal was premature. See Tex. R. App. P. 26.1,

27.1. We further informed Lair that unless he or any party desiring to continue

the appeal furnished this court with a signed copy of the order that he seeks to

appeal by November 29, 2016, we would dismiss the appeal for want of

jurisdiction.   See Tex. R. App. P. 42.3(a), 43.2(f).    We have not received a

response.

       The general rule is that an appeal may be taken only from a final judgment.

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).                Interlocutory

orders may be appealed only if allowed by statute. Bally Total Fitness Corp. v.

Jackson, 53 S.W.3d 352, 352 (Tex. 2001). The trial court has not signed an

appealable interlocutory order or a final judgment. Therefore, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: December 22, 2016




                                         2